DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A trial was scheduled at 1:30 p.m. on December 2, 2010, to consider Plaintiff's appeal. On August 18, 2010, the court sent notice of the scheduled trial to Plaintiff's representative at 14845 SW Murray Scholls, Suite 110 — PMB515, Beaverton, Oregon, 97007, which is the address Plaintiff provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiff did not appear, the court might dismiss the appeal.
On November 24, 2010, an employee of Plaintiff telephoned the court and inquired as to the date and type of the next scheduled proceeding. That employee was advised of the date and time of the December 2, 2010, trial.
On December 2, 2010, at 1:30 p.m., Plaintiff's authorized representative was not available to participate in the trial. He did not timely request a postponement of the trial. No trial exhibits were filed by Plaintiff as required by Tax Court Rule-Magistrate Division 10.
Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon December 3, 2010. The Court filed and entered this documenton December 3, 2010.